Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 12 is objected to because of the following informalities:  Claim 12 recites the limitation “wherein the at least one temperature sensor comprises a sensor disposed on a surface external to external a housing of the ADSC”, which seems to be a simple error that should read along the lines of “wherein the at least one temperature sensor comprises a sensor disposed on a surface external to .  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 & 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tamura et al (US 2009/0078400), hereinafter referred to as Tamura.

Regarding claim 1, Tamura (US 2009/0078400) shows a system for controlling a temperature of a computer disposed in an enclosed compartment of a vehicle, the system comprising: at least one temperature sensor (47, Fig. 1) associated with the computer (40, Fig. 1 – element 40 comprises of a computer, or an electric power controller 46), the at least one temperature sensor for providing temperature data in connection with the computer to a control module (49, Fig. 1, ¶0040, Lines 3-8); at least one air vent (41c, Fig. 1) provided in a surface of the enclosed compartment (Fig. 1 – the enclosed compartment comprises of the area between element 41c and 41d), wherein the at least one air vent is positioned to direct air flow to a designated area of the computer (Fig. 3); an air conditioning system (10, Fig. 1) for generating air at an air temperature specified by the control module (¶0046, Lines 9-11) based at least in part on the temperature data provided by the at least one temperature sensor (¶0046, Lines 9-11); and at least one duct (30, Fig. 1) for conducting the air generated by the air conditioning system into the enclosed compartment via the at least one vent (Fig. 1/3).  
 
Regarding claim 2, Tamura shows wherein the at least one temperature sensor (47, Fig. 1) comprises a sensor disposed inside a housing of the computer to sense an operational temperature of the computer (¶0038, Lines 8-18 – one of the at least one temperature sensor 47 is located at the center of the computer 40).  

Regarding claim 5, Tamura shows wherein the air generated by the air conditioning system is conducted through the at least one air vent (41c, Fig. 1/3) at a pressure and velocity determined by the control module based at least in part on the temperature data (¶0046, Lines 9-11 – based on the temperature data provided by the temperature sensors 47, the air conditioner sends air through the at least one duct 30, of which, such an act of simply sending air, sends air at a certain pressure and velocity).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 2009/0078400), hereinafter referred to as Tamura, in view of Tomsu (US 4,379,520).

Regarding claim 3, Tamura shows elements of the claimed invention as stated above in claim 1 including the computer and the at least one temperature sensor. 
However, Tamura lacks showing wherein the at least one temperature sensor comprises a sensor disposed on a surface external to the computer to sense an ambient temperature of the computer.
Tomsu (US 4,379,520), a temperature regulating system for a vehicle, is in the same field of endeavor as Tamura which is a temperature regulating system for a vehicle.
Tomsu teaches wherein the at least one temperature sensor (23, Fig. 4, Col. 8, Lines 33-37) comprises a sensor disposed on a surface (Fig. 4) external to the element (21, Fig. 4) to sense an ambient temperature of the element (Col. 8, Lines 33-37 – the external temperature sensor 23 senses external temperature).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamura to incorporate the teachings of Tomsu to provide wherein the at least one temperature sensor comprises a sensor disposed on a surface external to the computer to sense an ambient temperature of the computer, which would provide different and variable influences to act upon the relationship between the air conditioning system and the temperature by simply changing predetermined programs which would reduce the excess need for circuitry which frees up limited space in a vehicle (Col. 1, Lines 55-65).

Regarding claim 4, Tamura shows elements of the claimed invention as stated above in claim 1 including the computer and the at least one temperature sensor comprising a first sensor disposed inside a housing of the computer (¶0038, Lines 8-18 – one of the at least one temperature sensor 47 is located at the center of the computer 40).
However, Tamura lacks showing wherein the at least one temperature sensor comprises a first sensor disposed inside a housing of the computer and a second sensor disposed on a surface external to the computer.  
Tomsu teaches wherein the at least one temperature sensor comprises a first sensor (22, Col. 8, Lines 33-37) disposed inside a housing of the element (21, Fig. 4) and a second sensor (23, Fig. 4) disposed on a surface external to the element (Fig. 4 – element 22 is an internal temperature sensor while element 23 in an external temperature sensor, located on the outer surface of element 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamura to incorporate the teachings of Tomsu to provide wherein the at least one temperature sensor comprises a first sensor disposed inside a housing of the computer and a second sensor disposed on a surface external to the computer, which would provide different and variable influences to act upon the relationship between the air conditioning system and the temperature by simply changing predetermined programs which would reduce the excess need for circuitry which frees up limited space in a vehicle (Col. 1, Lines 55-65).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 2009/0078400), hereinafter referred to as Tamura, in view of Rajaie et al (US 2019/0351732), hereinafter referred to as Rajaie.

Regarding claim 6, Tamura shows elements of the claimed invention as stated above in claim 1 including the vehicle.
However, Tamura lacks showing wherein the vehicle comprises an autonomous vehicle ("AV").  
Rajaie (US 2019/0351732), a thermal management system for a vehicle, is in the same field of endeavor as Tamura which is a thermal management system for a vehicle.
Rajaie teaches wherein the vehicle comprises an autonomous vehicle ("AV") (¶0033, Lines 9-12 – the vehicle is an autonomous vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamura to incorporate the teachings of Rajaie to provide wherein the vehicle comprises an autonomous vehicle ("AV"), which would provide a thermal management system capable of operation in a plurality of modes depending on the thermal state of component heated and cooled by the thermal management system which would prevent the failure of the cooling systems in general and possible damage to the vehicle and/or occupant (Abstract/¶0002).

Regarding claim 7, Tamura shows elements of the claimed invention as stated above in claim 6 including the computer. 
However, Tamura lacks showing wherein the computer comprises an automated driving system computer ("ADSC").
Rajaie teaches wherein the computer comprises an automated driving system computer ("ADSC") (¶0033, Lines 6-12 - the Specifications filed 12/03/2019 states in ¶0003, Line 4 that the “ADSC” is for controlling the operation of a vehicle; Rajaie teaches an Advanced Driver Assistance Program (ADAS) which as a system is used for assistance at any level of operation, e.g., from fully-manual, to fully-autonomous operations, etc).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamura to incorporate the teachings of Rajaie to provide wherein the computer comprises an automated driving system computer ("ADSC"), which would provide a thermal management system capable of operation in a plurality of modes depending on the thermal state of component heated and cooled by the thermal management system which would prevent the failure of the cooling systems in general and possible damage to the vehicle and/or occupant (Abstract/¶0002).

Regarding claim 8, Tamura shows wherein the control module comprises a vehicle integration control module ("VICM") (¶0040, Lines 5-8 – the Specifications filed 12/03/2019 states in ¶0031, Lines 3-4 that the “VICM” is for receiving temperature data from temperature sensors; the control module 49 receives temperature data from the at least one temperature sensor 47).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 2009/0078400), hereinafter referred to as Tamura, in view of Williams et al (US 2020/0262270), hereinafter referred to as Williams.

Regarding claim 9, Tamura shows elements of the claimed invention as stated above in claim 1 including the at least one air duct.
However, Tamura lacks showing wherein the at least one air duct extends beneath a floorboard of the vehicle.  
Williams (US 2020/0262270), an air conditioning system in a vehicle is in the same field of endeavor as Tamura which is an air conditioning system in a vehicle.
Williams teaches wherein the at least one air duct (164) extends beneath a floorboard of the vehicle (¶0022, 8-11 – the duct 164 may extend from the cabin and into the floor of the trunk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamura to incorporate the teachings of Williams to provide wherein the at least one air duct extends beneath a floorboard of the vehicle, which would move the duct out of the way of any item or person that would possibly displace or damage the duct.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 2009/0078400), hereinafter referred to as Tamura, in view of Williams et al (US 2020/0262270), hereinafter referred to as Williams.

Regarding claim 10, Williams (US 2020/0262270) shows an autonomous vehicle ("AV") comprising: an enclosed compartment (160, Fig. 1) having an autonomous driving system computer ("ADSC") (The Specifications filed 12/03/2019 states in ¶0003, Line 4 that the “ADSC” is for controlling the operation of a vehicle; Williams shows a computer 138, or a computer associated with an autonomous driving system of the vehicle (¶0084, Lines 1-6), for controlling an operation of a system 146 of the autonomous vehicle) disposed therein; at least one temperature sensor (122/124, Fig. 1) associated with the ADSC (Fig. 4 – the sensor system 120, associated with the ADSC 138, comprises of temperature sensors 122 & 124), the at least one temperature sensor for providing temperature data in connection with the ADSC to a vehicle integration control module ("VICM") (430, Fig. 4, ¶0057 – the Specifications filed 12/03/2019 states in ¶0031, Lines 3-4 that the “VICM” is for receiving temperature data from temperature sensors; the VICM 430 – receives data from the sensor system 120, comprising the temperature sensors 122/124, in connection with the ADSC 138); at least one air vent (¶0022, 8-11 – the duct 164 may extend from the cabin and into the floor of the trunk, and a vent for discharging conditioned air from the end of the duct, where the vent is located in the floor of the trunk) provided in a surface of the enclosed compartment (¶0022, 8-11), an air conditioning system (110, Fig. 1) for generating air at an air temperature specified by the VICM (430, Fig. 4) based at least in part on the temperature data provided by the at least one temperature sensor (¶0022, Lines 1-3/0057, Fig. 1/4 – the sensor system provides data to the VICM 430 to control the air conditioning system to blow conditioned air into the enclosed compartment); and at least one duct (164, Fig. 1) disposed beneath a floorboard of the vehicle (¶0022, 8-11 – the duct 164 may extend from the cabin and into the floor of the trunk) for conducting the air generated by the air conditioning system into the enclosed compartment via the at least one vent (¶0022, 8-11).  
However, Williams lacks showing wherein the at least one air vent is positioned to direct air flow to a designated area of the ADSC.
Tomsu (US 4,379,520), a temperature regulating system for a vehicle, is in the same field of endeavor as Tamura which is a temperature regulating system for a vehicle.
Tomsu teaches wherein the at least one air vent (Fig. 4 – the main duct GL comprises of a vent where the duct and the housing of element 21 meet, to discharge air into the housing of element 21) is positioned to direct air flow to a designated area of the element (21, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to incorporate the teachings of Tomsu to provide wherein the at least one air vent is positioned to direct air flow to a designated area of the ADSC, which would provide different and variable influences to act upon the relationship between the air conditioning system and the temperature by simply changing predetermined programs which would reduce the excess need for circuitry which frees up limited space in a vehicle (Col. 1, Lines 55-65).

Regarding claim 11, Williams shows elements of the claimed invention as stated above in claim 10 including the ADSC and the at least one temperature sensor.
However, Williams lacks showing wherein the at least one temperature sensor comprises a sensor disposed inside a housing of the ADSC.  
Tomsu teaches wherein the at least one temperature sensor (22, Fig. 4) comprises a sensor disposed inside a housing of the element (21, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to incorporate the teachings of Tomsu to provide wherein the at least one temperature sensor comprises a sensor disposed inside a housing of the ADSC, which would provide different and variable influences to act upon the relationship between the air conditioning system and the temperature by simply changing predetermined programs which would reduce the excess need for circuitry which frees up limited space in a vehicle (Col. 1, Lines 55-65).

Regarding claim 12, Williams shows elements of the claimed invention as stated above in claim 10 including the ADSC and the at least one temperature sensor. 
However, Williams lacks showing wherein the at least one temperature sensor comprises a sensor disposed on a surface external to external a housing of the ADSC.  
	Tomsu teaches wherein the at least one temperature sensor (23, Fig. 4) comprises a sensor disposed on a surface external to external a housing of the element (21, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to incorporate the teachings of Tomsu to provide wherein the at least one temperature sensor comprises a sensor disposed on a surface external to external a housing of the ADSC, which would provide different and variable influences to act upon the relationship between the air conditioning system and the temperature by simply changing predetermined programs which would reduce the excess need for circuitry which frees up limited space in a vehicle (Col. 1, Lines 55-65).

Regarding claim 13, Williams shows elements of the claimed invention as stated above in claim 10 including the ADSC and the at least one temperature sensor comprises a first sensor (122, Fig. 1) and a second sensor (124, Fig. 1).
However, Williams lacks showing wherein the at least one temperature sensor comprises a first sensor disposed inside a housing of the ADSC and a second sensor disposed on a surface external to the housing of the ADSC.  
	Tomsu teaches wherein the at least one temperature sensor (22, Fig. 4) comprises a first sensor  disposed inside a housing of the element (21, Fig. 4) and a second sensor (23, Fig. 4) disposed on a surface external to the housing of the element (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Williams to incorporate the teachings of Tomsu to provide wherein the at least one temperature sensor comprises a first sensor disposed inside a housing of the ADSC and a second sensor disposed on a surface external to the housing of the ADSC, which would provide different and variable influences to act upon the relationship between the air conditioning system and the temperature by simply changing predetermined programs which would reduce the excess need for circuitry which frees up limited space in a vehicle (Col. 1, Lines 55-65).

Regarding claim 14, Williams shows wherein the air generated by the air conditioning system is conducted through the at least one air vent at a pressure and velocity determined by the VICM (430, Fig. 4) based at least in part on the temperature data (¶0057).  

Claims 15, 16, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 2009/0078400), hereinafter referred to as Tamura, in view of Williams et al (US 2020/0262270), hereinafter referred to as Williams.

Regarding claim 15, Tamura shows a method comprising: providing a computer (40, Fig. 1 – element 40 comprises of a computer, or an electric power controller 46) in an enclosed compartment (Fig. 1 – the enclosed compartment comprises of the area between element 41c and 41d) of a vehicle (¶0003); using at least one temperature sensor (47, Fig. 1) associated with the computer (Fig. 1) to provide temperature data in connection with the computer to a control module (49, Fig. 1, ¶0040, Lines 3-8); providing at least one air vent (41c, Fig. 1) in a surface of the enclosed compartment (Fig. 1 – the enclosed compartment comprises of the area between element 41c and 41d) proximate the computer to direct air flow toward the computer (Fig. 3); generating air at an air temperature specified by the control module (¶0046, Lines 9-11) based at least in part on the temperature data provided by the at least one temperature sensor (¶0046, Lines 9-11); and conducting the air generated at the specified air temperature into the enclosed compartment via a duct (30, Fig. 1) connected to the at least one vent (Fig. 1).
However, Tamura lacks showing wherein the duct is provided beneath a floorboard of the vehicle.
Williams (US 2020/0262270), an air conditioning system in a vehicle is in the same field of endeavor as Tamura which is an air conditioning system in a vehicle.
Williams teaches wherein the duct is provided beneath a floorboard of the vehicle (¶0022, 8-11 – the duct 164 may extend from the cabin and into the floor of the trunk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamura to incorporate the teachings of Williams to provide wherein the duct is provided beneath a floorboard of the vehicle, which would move the duct out of the way of any item or person that would possibly displace or damage the duct.

Regarding claim 16, Tamura shows wherein the at least one temperature sensor (47, Fig. 1) comprises a sensor disposed inside a housing of the computer (¶0038, Lines 8-18 – one of the at least one temperature sensor 47 is located at the center of the computer 40).  

Regarding claim 19, Tamura shows wherein the air generated by the air conditioning system is conducted through the at least one air vent (41c, Fig. 1/3) at a pressure and velocity determined by the control module based at least in part on the temperature data (¶0046, Lines 9-11 – based on the temperature data provided by the temperature sensors 47, the air conditioner sends air through the at least one duct 30, of which, such an act of simply sending air, sends air at a certain pressure and velocity).

Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 2009/0078400), hereinafter referred to as Tamura, in view of Williams et al (US 2020/0262270), hereinafter referred to as Williams, in further view of Tomsu (US 4,379,520).

Regarding claim 17, Tamura shows elements of the claimed invention as stated above in claim 15 including the computer and the at least one temperature sensor.
However, the combination of Tamura & Williams lacks showing wherein the at least one temperature sensor comprises a sensor disposed on an external surface of a housing of the computer.  
Tomsu (US 4,379,520), a temperature regulating system for a vehicle, is in the same field of endeavor as Tamura which is a temperature regulating system for a vehicle.
Tomsu teaches wherein the at least one temperature sensor (23, Fig. 4, Col. 8, Lines 33-37) comprises a sensor (23, Fig. 4) disposed on an external surface (Fig. 4) of a housing of an element (21, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tamura & Williams to incorporate the teachings of Tomsu to provide wherein the at least one temperature sensor comprises a sensor disposed on an external surface of a housing of the computer, which would provide different and variable influences to act upon the relationship between the air conditioning system and the temperature by simply changing predetermined programs which would reduce the excess need for circuitry which frees up limited space in a vehicle (Col. 1, Lines 55-65).

Regarding claim 18, Tamura shows elements of the claimed invention as stated above in claim 15 including the computer, the at least one temperature sensor, and the at least one temperature sensor comprises a first sensor disposed inside a housing of the computer (¶0038, Lines 8-18 – one of the at least one temperature sensor 47 is located at the center of the computer 40).
However, However, the combination of Tamura & Williams lacks showing wherein a second sensor disposed on an external surface of the housing of the computer.  
 	Tomsu teaches wherein a second sensor (23, Fig. 4) disposed on an external surface of the housing of the element (21, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamura to incorporate the teachings of Tomsu to provide wherein the at least one temperature sensor comprises a first sensor disposed inside a housing of the computer and a second sensor disposed on an external surface of the housing of the computer, which would provide different and variable influences to act upon the relationship between the air conditioning system and the temperature by simply changing predetermined programs which would reduce the excess need for circuitry which frees up limited space in a vehicle (Col. 1, Lines 55-65).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 2009/0078400), hereinafter referred to as Tamura, in view of Williams et al (US 2020/0262270), hereinafter referred to as Williams, in further view of Rajaie et al (US 2019/0351732), hereinafter referred to as Rajaie.

Regarding claim 20, Tamura shows elements of the claimed invention as stated above in claim 15 including the vehicle.
However, the combination of Tamura & Williams lacks showing wherein the vehicle comprises an autonomous vehicle ("AV") and the computer comprises an automated driving system computer ("ADSC").  
Rajaie (US 2019/0351732), a thermal management system for a vehicle, is in the same field of endeavor as Tamura which is a thermal management system for a vehicle.
Rajaie teaches wherein the vehicle comprises an autonomous vehicle ("AV") (¶0033, Lines 9-12 – the vehicle is an autonomous vehicle), and the computer comprises an automated driving system computer ("ADSC") (¶0033, Lines 6-12 - the Specifications filed 12/03/2019 states in ¶0003, Line 4 that the “ADSC” is for controlling the operation of a vehicle; Rajaie teaches an Advanced Driver Assistance Program (ADAS) which as a system is used for assistance at any level of operation, e.g., from fully-manual, to fully-autonomous operations, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tamura & Williams to incorporate the teachings of Rajaie to provide wherein the vehicle comprises an autonomous vehicle ("AV") and the computer comprises an automated driving system computer ("ADSC"), which would provide a thermal management system capable of operation in a plurality of modes depending on the thermal state of component heated and cooled by the thermal management system which would prevent the failure of the cooling systems in general and possible damage to the vehicle and/or occupant (Abstract/¶0002).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762